Citation Nr: 0931716	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-44 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to increases in the "staged" ratings (of 10 
percent prior to February 16, 2005, and 20 percent from that 
date) assigned for the Veteran's low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1980 to August 1984 and from September 1984 to 
February 1985, with subsequent active duty for training 
(ACDUTRA) in September 1988.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, granted service connection for a low back 
disability, rated 10 percent, effective October 22, 2002.  In 
April 2005, that RO granted an increased (20 percent) 
"staged" rating, and assigned a separate 10 percent rating 
for right lower extremity radiculopathy associated with the 
low back disability, both effective February 16, 2005 (the 
date of a VA examination),.  The Veteran has not disagreed 
with the separate rating assigned for right lower extremity 
radiculopathy; he has expressed dissatisfaction with the 
increased "staged" rating, and both "stages" of the rating 
remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The 
issues have been characterized to reflect that staged ratings 
are assigned.  In May 2007, the case was remanded for 
additional development.  


FINDINGS OF FACT

1. Prior to February 16, 2005, the impairment due to the 
Veteran's low back disability did not exceed slight 
limitation of motion with complaints of pain; muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in standing position were not shown; limitation 
of forward flexion to 60 degrees or less or of combined 
ranges of motion to 120 degrees or less was not shown; 
incapacitating episodes were not shown.

2. From February 16, 2005, the impairment due to the 
Veteran's low back disability has not exceeded moderate 
limitation of motion with complaints of pain; limitation of 
thoracolumbar flexion to 30 degrees or less, separately 
ratable neurological symptoms other than radiculopathy of the 
right lower extremity, incapacitating episodes, and/or 
ankylosis have not been shown.

CONCLUSION OF LAW

Increases in the staged ratings of 10 percent prior to 
February 16, 2005 and 20 percent from that date are not 
warranted for the Veteran's service connected low back 
disability.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400, 4.71a, Diagnostic Codes (Codes) 5292, 5293, 
5295 (as in effect prior to September 26, 2003); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5235-
5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman, 
supra; aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A July 2004 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an 
increased initial rating, and October 2004, April 2005, and 
June 2009 supplemental SOCs readjudicated the matter after 
the appellant responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Notably, a May 2007 letter also 
provided him with general disability rating and effective 
date criteria.  The Veteran had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  Significantly, it is 
not alleged that notice in this matter was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in December 2003, February 2005, and May 2009.  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The Veteran's claim seeking service connection for a low back 
disability was received in October 2002.

October 1999 to December 2003 private treatment records from 
Dr. E.W. show that in October 1999, he reported pain in his 
back with numbness in his right upper leg after during 
exercises at "reserve training."  In December 2003, he 
complained of and was treated for back pain, primarily in the 
upper thoracic spine and lower lumbar spine.  It was noted 
that his chronic back pain had been occurring off and on 
since 1981, and that his current episode of pain started one 
year earlier after lifting.

December 1999 to March 2005 private treatment records from 
Carlson Chiropractic show complaints of and treatment for low 
back pain.  In a February 2000 letter, his chiropractor 
stated that he suffered from neck and lower back conditions 
that would prevent him from performing certain duties without 
risk of injuring himself more.  Restrictions in activities 
were recommended.

A September 2003 private treatment record from Hall 
Chiropractic shows that the Veteran was treated for cervical, 
thoracic, and lumbar segmental dysfunction syndrome and 
cervical, thoracic, and lumbar myofascitis.  On physical 
examination, it was noted that ranges of motion in his lumbar 
spine produced pain in all directions and were reduced in all 
directions (exact measurements were not provided).  The 
following tests also produced pain in the lumbar region: 
Kemp's, Bechterew's, straight leg raise at 45 degrees caused 
root tension sign in the right leg, Ely's, Nachlas', 
Yeoman's, Hibb's, and Farfan's Torsion tests.

On December 2003 VA examination, the Veteran described the 
ache in his back as ranging from aching to sharp.  His 
treatment, all of which provided relief, consisted of seeing 
a chiropractor, getting topical massages, and using Tylenol 
No. 3 for severe pain, and taking 1 tablet of Motrin 80 mg 3 
times a day.  He stated that he experienced flare-ups daily, 
and that he could not sit for more than 20 minutes without 
moving, or stand for more than 15 minutes without moving, 
without experiencing severe back pain for 1 hour with a 50 
percent loss of back mobility.  He denied use of assistive 
devices, or orthosis.  He stated he could walk for 2 hours, 
and denied being unsteady or having episodes of falling down.  
On physical examination, the thoracolumbar spine was straight 
with no evidence of muscle atrophy, muscle rigidity, muscle 
spasm, or muscle wasting.  Palpation of the thoracolumbar 
spine revealed tenderness in T1-T3 and T10-L3.  He also had 
some pain on deep palpation of the L1-L3.  Thoracolumbar 
spine ranges of motion were: 0 to 90 degrees forward flexion, 
0 to 20 degrees left and right lateral flexion, 0 to 20 
degrees left and right lateral rotation, and 0 to 20 degrees 
back extension.  The Veteran complained of pain in the L2-L4 
area during the ranges of motion examination.  It was noted 
that apart from his painful motion with use, he did not have 
weakened movement against resistance, excessive fatiguability 
with use, incoordination, or lack of endurance.  An X-ray of 
the thoracic spine was negative; an X-ray of the lumbar spine 
revealed minimal degenerative changes.  Chronic lumbar strain 
and degenerative joint disease (DJD) of the lumbar spine were 
diagnosed.

On February 16, 2005 VA examination, the Veteran complained 
of localized pain in his low back that occasionally radiated 
towards his legs.  The sharp pain was present every day with 
flare-ups of moderate to severe pain also occurring daily.  
His symptoms worsened with sitting, standing too long, and 
walking more than half a mile; he could not lift more than 70 
pounds.  He experienced additional limitation of motion 
during repetitive movement and on exertion.  Such symptoms 
had a moderate to severe impact on his activities of daily 
living; it was noted that the Veteran worked as a truck 
driver and, in the past year, had called in sick an average 
of 5-6 times a month due to pain.  On physical examination, 
the spine was symmetrical in appearance and normal in 
curvature and rhythm of motion.  There were also no postural 
or neurological abnormalities.  A straight leg test was not 
possible due to pain.  Thoracolumbar spine ranges of motion 
were: 50 to 60 degrees forward flexion, painful and limited; 
20 to 30 degrees left and right lateral flexion with pain; 20 
to 30 degrees left and right lateral rotation with pain, 
tightness, and stiffness; and 20 to 30 degrees back extension 
with pain.  Remote lumbar strain with DJD lumbar spine with 
residuals, mild disc bulging at L5-S1 (no disc herniation) 
and right lower extremity radiculopathy sensory type were 
diagnosed.  

August 2005 to December 2007 private treatment records from 
Greater Austin Physical Therapy show that the Veteran 
underwent physical therapy for his low back pain.  A December 
2005 MRI showed broad based disc bulges at the L3-S1 causing 
no definite neural compromise.  In November 2007, it was 
noted that he had reinjured his back with repetitive heavy 
lifting.  He was instructed to limit the weight he lifts.

June 2006 to August 2006 private treatment records from Dr. 
M.T.M., show that the Veteran was treated for low back pain.  
It was noted that his pain was worsened by bending, lifting, 
and standing/walking for long periods of time.  In June 2006, 
it was noted that he had a decreased range of motion of the 
lumbar spine (exact measurements were not provided) with mild 
paraspinal tenderness around L4-L5.  

A March 2008 MRI of the lumbar spine revealed central and far 
right L4-5 herniation and secondary moderate central 
stenosis, and small central disc protrusion and broad-based 
annular bulges at L5-S1, L3-4, and at L2-3.

On May 2009 VA examination, it was noted that the Veteran had 
been in an April 2009 motor vehicle accident (MVA), with a 
recurrent neck/back injury, and been off work since then, 
receiving physical therapy.  He complained of lumbar pain 
with occasional radiation into the right leg; he described 
his pain as 9 out of 10, and occurring daily.  He did not 
have any incapacitating episodes of back pain in the past 12 
months.  On physical examination, the lumbar spine revealed 
normal posture and gait, normal curvature, and normal 
symmetry and appearance.  Lasegue's sign testing was 
negative.  Thoracolumbar spine ranges of motion were: 0 to 90 
degrees forward flexion with mild discomfort, 0 to 30 degrees 
left and right lateral flexion without discomfort, 0 to 25 
degrees left and right lateral rotation with mild to moderate 
discomfort, and 0 to 30 degrees back extension with mild 
discomfort.  No additional limitations of motion were noted 
with 3 repetitions of movement during the physical 
examination.  Objective evidence of painful motion without 
acute spasm, weakness, or tenderness was noted; there was no 
evidence of posture abnormalities, fixed deformity 
(ankylosis), or abnormalities of the back muscle.  
Lumbosacral strain with facet joint hypertrophy and disc 
bulging was diagnosed.

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.
Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

At the outset, it is noteworthy that the portion of the 
Rating Schedule pertaining to evaluation of disabilities of 
the spine was amended during the pendency of this appeal.  
From their effective date, the Veteran is entitled to a 
rating under the revised criteria (if such are found more 
favorable).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under Code 5295, limitation 
of motion of the lumbar spine was evaluated under Code 5292, 
and intervertebral disc syndrome was evaluated under Code 
5293.  A 10 percent rating was warranted if lumbosacral 
strain was manifested by characteristic pain on motion.  A 20 
percent rating was warranted for lumbosacral strain where 
there was muscle spasm on extreme forward bending, and loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent (maximum) rating was warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a 40 percent (maximum) rating if severe.  38 C.F.R. 
§ 4.71a, Code 5292 (2003).  [As ankylosis or complete bony 
fixation of the spine is not shown, Codes 5289, 5286 do not 
apply.]

Under the criteria in effect prior to September 26, 2003, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 (combined rating tables) 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.  38 C.F.R. § 4.71a, Code 5293 (2003).

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 
(2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and arthritis of the spine are rated under the General 
Rating Formula for Rating Diseases and Injuries of the Spine 
(General Rating Formula, outlined below), and intervertebral 
disc syndrome is rated under the General Rating Formula or 
based on incapacitating episodes, whichever is more favorable 
to the veteran.  38 C.F.R. § 4.71a, Codes 5237, 5242 and 5243 
(2008).

Under the General Rating Formula, effective September 26, 
2003, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply: A 10 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion for the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula 
criteria, which provide the following: First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  38 C.F.R. § 4.71a.

Prior to February 16, 2005

A 10 percent rating has been assigned for this period of 
time.  The medical evidence does not show that at any time 
during this period, the Veteran had muscle spasm on extreme 
forward bending and/or loss of lateral spine motion, 
unilateral in standing position; moderate limitation of 
motion of the lumbar spine; or suffered from incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the past 12 months.  Private 
treatment records during this time period show complaints of 
low back pain with slight reductions in ranges of motion.  On 
December 2003 VA examination, the Veteran had normal (0 to 90 
degrees) forward flexion, and slightly reduced (from 0 to 30 
degrees to 0 to 20 degrees) lateral flexion, lateral 
rotation, and backward extension.  Muscle atrophy, muscle 
rigidity, muscle spasms, or muscle wasting were not shown.  
Therefore, the medical evidence of record for the period 
prior to February 16, 2005, does not show manifestations that 
meet any criteria for a higher (20 percent) rating under 
Codes 5292, 5293, or 5295.  38 C.F.R. § 4.71a (2003).

On close review of the entire record, the Board found no 
other potentially applicable diagnostic code that would 
provide for a higher (in excess of 10 percent) schedular 
rating for the Veteran's service-connected low back 
disability at any point during the period prior to February 
16, 2005.  See Fenderson, supra.  The Board has considered 
the evidentiary equipoise rule in reaching this decision but 
has determined that it does not apply as the preponderance of 
evidence is against this claim.

From February 16, 2005

A 20 percent rating has been assigned from February 16, 2005.  
The medical evidence for this period does not show that at 
any time the Veteran had severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  He also has not had severe limitation of motion or 
suffered from any incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks, during a 
12 month period.  On February 16, 2005 and May 2009 VA 
examinations, the lumbar spine was symmetrical in appearance 
and normal in curvature.  Severe limitations of motion were 
also not shown, and on May 2009 VA examination, the Veteran 
denied having incapacitating episodes of back pain in the 
past 12 months.  Based on the foregoing, the medical evidence 
of record for the time period beginning February 16, 2005, 
does not meet the criteria for a higher (40 percent) rating 
under Codes 5292, 5293, or 5295.  38 C.F.R. § 4.71a (2003).
On February 16, 2005 VA examination, the Veteran's 
thoracolumbar spine ranges of motion were: 50 to 60 degrees 
forward flexion, painful and limited; 20 to 30 degrees left 
and right lateral flexion with pain; 20 to 30 degrees left 
and right lateral rotation with pain, tightness, and 
stiffness; and 20 to 30 degrees back extension with pain.  
Such a disability picture falls squarely within that of the 
criteria for a 20 rating under the revised criteria, i.e., 
Code 5237.  To warrant the next higher (40 percent) schedular 
rating, the low back disability would have to be manifested 
by forward flexion of the thoracolumbar spine limited to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  On May 2009 VA examination, the Veteran 
had normal (0 to 90 degrees) forward flexion, and the ranges 
of motion noted reflect clearly that the spine was not 
ankylosed.  Consequently, a rating in excess of 20 percent is 
also not warranted under the revised criteria.  38 C.F.R. 
§ 4.71a, Codes 5235-5243 (2008)

Additional factors that could provide a basis for an increase 
have been considered.  However, it is not shown that the 
Veteran has any functional loss beyond that being 
compensated.  Notably, the record shows that despite the low 
back disability the Veteran has continued to engage in 
strenuous activities (as evidenced by his re-injury from 
repetitive heavy lifting noted in November 2007).  While VA 
outpatient treatment records and VA examinations note that 
the Veteran suffers from chronic low back pain with frequent 
episodes of flare-ups that cause increases in pain and 
limitation of motion, the rating assigned contemplates such 
degree of impairment.  Neurological symptoms (other than 
right lower extremity radiculopathy) warranting a separate 
compensable rating are not shown.  Even after intercurrent 
injury from a motor vehicle accident (the effects of which 
were not assessed/distinguished), the manifestations and 
functional limitations shown are not such as to warrant an 
increased rating.  The Board has found are no other 
potentially applicable diagnostic codes that would provide 
for a higher (in excess of 20 percent) schedular rating for 
the Veteran's service-connected low back disability at any 
point during this period.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or even allegation, suggesting that 
schedular criteria are inadequate to rate the disability or 
that the disability picture presented is exceptional.  The 
symptoms and associated restrictions of function shown are 
fully encompassed by the schedular criteria.  Consequently, 
referral for extraschedular consideration is not 
warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111 (2008).  


ORDER

Increases in the initial staged ratings (10 percent prior to 
February 16, 2005, and 20 percent from that date) assigned 
for the Veteran's service connected low back disability are 
denied.   


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


